United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 29, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-60622
                         Summary Calendar


LEONARD MURRAY,

                                    Petitioner-Appellant,

versus

CONSTANCE REESE,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                       USDC No. 5:06-CV-9
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Leonard Murray, federal prisoner # 17845-074, was convicted

in the United States District Court for the Eastern District of

Tennessee of conspiracy to manufacture methamphetamine and

possession of a firearm in furtherance of a drug trafficking

offense and sentenced to 248 months of imprisonment.      Murray’s

conviction and sentence were affirmed on appeal.   United States

v. Murray, 35 F. App’x 125, 128 (6th Cir. 2002).   Murray

subsequently filed a motion in the Eastern District of Tennessee



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60622
                                -2-

to vacate, set aside, or correct his sentence pursuant to

28 U.S.C. § 2255, based on ineffective assistance of counsel.

     In January 2006, Murray filed an application for habeas

relief pursuant to 28 U.S.C. § 2241 in the Southern District of

Mississippi, the district in which he is incarcerated.   He

appeals the district court’s dismissal of the petition for lack

of jurisdiction.

     The district court, as the place of Murray’s incarceration,

can exercise jurisdiction only over a properly filed § 2241

petition that challenges the manner in which a sentence is

executed.   See Reyes-Requena v. United States, 243 F.3d 893, 901

(5th Cir. 2001).   This court has held that “a § 2241 petition

that seeks to challenge the validity of a federal sentence must

either be dismissed or construed as a section 2255 motion.”      Pack

v. Yusuff, 218 F.3d 448, 452.   However, a petitioner can attack

the validity of his conviction in a § 2241 petition, but only if

he can meet the requirements of the “savings clause” of § 2255.

Reyes-Requena, 243 F.3d at 878.   To meet the requirements of the

“savings clause,” the petitioner must show that his remedy under

§ 2255 would be “inadequate or ineffective to test the legality

of his detention.”   § 2255; Reyes-Requena, 243 F.3d at 901.

     Murray’s § 2241 challenges the validity of the sentence

itself, not the manner in which the sentence was executed.

Consequently, the district court was without jurisdiction to

entertain Murray’s claims unless Murray could demonstrate that
                          No. 06-60622
                               -3-

they fell within the “savings clause” of § 2255.   Murray’s claim

based on United States v. Booker, 543 U.S. 220 (2005), does not

fall within § 2255 savings clause.   Padilla v. United States, 416

F.3d 424, 426-27 (5th Cir. 2005).    Accordingly, the judgment of

the district court dismissing Murray’s § 2241 petition for want

of jurisdiction is AFFIRMED.